Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending, and are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 9 recites the limitation "the bounding box" in the first limitation of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-11 depend on claim 9, and in addition also recite the limitation “the bounding box”. There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 
Claims 1, 3-4, 6-7, 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Number 6,501,475 attributed to Kuo-Young Cheng (hereafter referred to as Cheng) and U.S. Patent Application Publication Number 2013/0124978 attributed to Horns et al. (hereafter referred to as Horns). 
	Regarding claim 1: Cheng discloses a method for selected portions of text, comprising: detecting at least one glyph within a user interface is selected by a user [figure 13B: user selects 442; column 13, line 40-44];  5obtaining information defining an outline of the glyph, the information including a set of coordinates corresponding to at least a portion of the glyph within the user interface [column 13, line 45-51]; determining, from the set of coordinates defining the outline of the glyph, horizontal and vertical bounds of the glyph within the user interface, wherein the vertical bounds of the glyph correspond to a vertical maximum within the set of coordinates and a vertical minimum 10within the set of coordinates, and wherein the horizontal bounds of the glyph correspond to a horizontal maximum within the set of coordinates and a horizontal minimum within the set of coordinates [column 13, line 50-62; 440 and 448 of figure 13B, 440 and 450 of figure 13C, 440 and 452 of figure 13D]; determining, within the user interface, a region at least partially defined by the horizontal and vertical bounds of the glyph [440 of figure 13D]; 
	Cheng does not expressively discloses highlighting selected portions of text.

It would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Horns before him/her, before the effective filing date of the claimed invention to incorporate highlighting into Cheng to clearly indicate the selection. 
Horns discloses 15displaying the region within the user interface, the displayed region indicating that the glyph is selected by the user [Horns: 0057].  
Regarding claim 3: The method of claim 1, wherein determining the region within the user interface comprises excluding, from the region, at least one additional glyph that is not selected by the user [Cheng: 444 of figure 13A].  
30 	Regarding claim 4: The method of claim 1, wherein displaying the region within the user interface comprises altering an appearance of content within the region [Horns: 0057].  
Regarding claim 6: The method of claim 1, wherein: the vertical bounds of the glyph include an upper vertical bound of the glyph corresponding to the vertical maximum within the set of coordinates and a lower vertical bound 15of the glyph corresponding to the vertical minimum within the set of coordinates [Cheng: figure 13B]; and the horizontal bounds of the glyph include a right horizontal bound of the glyph corresponding to the horizontal maximum within the set of coordinates and a left horizontal bound of the glyph corresponding to the horizontal minimum within the set of coordinates [Cheng: figure 13B].
For claim 13: The system of claim 7, the memory storing instructions, which upon execution by the one or more processors, cause the one or more processors to alter a color of content within the region [Horns: 0057].  

Claim 7 is rejected using the same rationale as claim 1.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Cheng and Horns and U.S. Patent Number 7,170,528 attributed to Chater et al. (hereafter referred to as Chater). 
Regarding claim 2: Cheng discloses the method of claim 1, wherein the user interface is displayed by an application running on a device, and wherein obtaining the information defining the outline of the 20glyph comprises: querying for the information defining the outline of the glyph [column 13, line 45-52]; and receiving, at the device based on querying, at least a portion of the information defining the outline of the glyph [column 13, line 45-52].  
Cheng does not expressively discloses a client/server model.
Chater discloses a client/server model [column 4, line 17-21].
It would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Horns and Chater before him/her, before the effective filing date of the claimed invention to expressively incorporate client/server model into Cheng and Horns in order to reap the benefit of such model; the easily manageable client/server model is efficient in delivering resources to the client and in addition, in such model as the data is centralized, this system is more secure.
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Cheng and Horns and U.S. Patent Application Publication Number 2019/0317980 attributed to Dhanuka et al. (hereafter referred to as Dhanuka). 

15Neither Cheng nor Horns discloses determining that the user selects an additional glyph while the glyph is still selected.
Dhanuka determining that the user selects an additional glyph while the glyph is still selected [0059].
It would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Horns and Dhanuka before him/her, before the effective filing date of the claimed invention to expressively incorporate the teaching of Dhanuka into Cheng and Horns, and have the simultaneous selection of an additional glyph in order to reap the benefit of working on more than one glyph at the same time.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Cheng and Horns and U.S. Patent Application Publication Number 2008/0238927 attributed to Philip Andrew Mansfield (hereafter referred to as Mansfield).


Mansfield discloses wherein the region at least partially defined by the horizontal and vertical bounds of the glyph corresponds to a bounding box of the glyph, the 10bounding box being a rectangle whose dimensions are defined by an upper vertical bound of the glyph corresponding to the vertical maximum within the set of coordinates, a lower vertical bound of the glyph corresponding to the vertical minimum within the set of coordinates, a right horizontal bound of the glyph corresponding to the horizontal maximum within the set of coordinates, and a left horizontal bound of the glyph corresponding to the horizontal minimum 15within the set of coordinates [figure 1C].  
It would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Horns and Mansfield before him/her, before the effective filing date of the claimed invention to expressively incorporate the teaching of bounding box of Mansfield into Cheng and Horns. One of ordinary skill would do so to have the benefit of having a definite boundary.
s 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Cheng and Horns and Mansfield and Dhanuka.
For claim 9: Cheng discloses the system of claim 7, further comprising memory storing instructions, which upon execution by the one or more processors, cause the one or more processors to: discloses determine a vertical range, the vertical range comprising an 20inclusive range of coordinates between the vertical maximum and the vertical minimum [column 13, line 50-62; 440 and 448 of figure 13B, 440 and 450 of figure 13C, 440 and 452 of figure 13D]; and determine an additional vertical range of an additional region displayed within the user interface, and the additional glyph being horizontally adjacent to the glyph within the user interface [444 of figure 13A]. 
Neither Cheng nor Horns discloses determining a bounding box.
Mansfield discloses bounding box [figure 1C].
It would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Horns and Mansfield before him/her, before the effective filing date of the claimed invention to expressively incorporate the teaching of bounding box of Mansfield into Cheng and Horns. One of ordinary skill would do so to have the benefit of having a definite boundary.
15Neither Cheng nor Horns or Mansfield discloses determining that the user selects an additional glyph.
Dhanuka discloses the user selects an additional glyph [0059].
It would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Horns and Mansfield and Dhanuka before him/her, before the effective filing date of the claimed invention to expressively incorporate the teaching of 
For claim 10: The system of claim 9, wherein the region at least partially defined by the horizontal and vertical bounds of the glyph encompasses both the vertical range of the bounding box and the additional vertical range of the additional region [Mansfield: figure 1C, additional vertical range has been taken into consideration].  
30 For claim 11: The system of claim 10, further comprising memory storing instructions, which upon execution by the one or more processors, cause the one or more processors to:40PATENT Docket No. P9522-US (102582-643745-001000US)determine at least a portion of the vertical range of the bounding box extends beyond the additional vertical range of the additional region [Mansfield: figure 1C, vertical range leading above and/or below has been determined]; and extend the additional vertical range of the additional region to encompass the vertical range of the bounding box [Mansfield: figure 1C, region leading above and/or below has been extended].
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Cheng and Horns and U.S. Patent Number 7,046,848 attributed to Peter L. Olcott (hereafter referred to as Olcott). 
For claim 12: Neither Cheng or Horns discloses the glyph resides within a first line of text that is bound by a waxline, the waxline separating the first line of text from a second line of text displayed below the first line of text within the user interface; and 10a lower vertical bound of the region is above the waxline. 
Olcott discloses the glyph resides within a first line of text that is bound by a waxline, the waxline separating the first line of text from a second line of text displayed 
It would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Horns and Olcott before him/her, before the effective filing date of the claimed invention to expressively incorporate the teaching of text bound by a waxline from Olcott into Cheng and Horns to have separated text lines.
Claims 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Number 7,639,258 attributed to Dowling et al. (hereafter referred to as Dowling) and Cheng and Horns.
For claim 15: Dowling discloses a non-transitory computer-readable medium having stored thereon instructions 20that, when executed by one or more processors, cause the one or more processors to: obtain a set of coordinates defining an outline of the glyph within the user interface [column 25, line 35-41; column 14, line 65-67]; generate, based on the set of coordinates, a path corresponding to the outline of the glyph within the user interface [column 25, line 22-25; column 14, line 65-67]; 25determine a region corresponding to an extended outline of the glyph, an inner perimeter of the region being defined by the path corresponding to the outline of the glyph and an outer perimeter of the region being offset from the inner perimeter by an offset value [column 25, line 22-25; column 14, line 65-67; 1015 of figure 10];
Dowling does not expressively discloses detecting at least one glyph within a user interface is selected by a user.
 Cheng discloses detecting at least one glyph within a user interface is selected by a user [figure 13B: user selects 442; column 13, line 40-44].

Neither Dowling nor Cheng expressively discloses displaying the region within the user interface, the displayed region indicating that the glyph is selected by the user.
Horns discloses highlighting which clearly indicate the selection [0057].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dowling and Cheng and Horns before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Horns into Dowling and Cheng to clearly indicate the selection. 
For claim 16: The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed by the one or more processors, cause the one or more processors to generate a mathematical function corresponding to the set of coordinates [Dowling: column 25, line 28-30, line 49-52].  
5 For claim 17: The non-transitory computer-readable medium of claim 16, wherein the mathematical function comprises at least one Bezier curve [Dowling: column 26, line 8-10].  
15 Claims 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dowling and Cheng and Horns and U.S. Patent Application Publication Number 2019/0188887 attributed to Aggarwal et al. (hereafter referred to as Aggarwal).
For claim 18: Neither Dowling nor Cheng or Horns discloses receiving input from the user indicating the offset value; determining the region corresponding to the extended outline of the glyph based on the received input.

It would have been obvious to one of ordinary skill in the art, having the teachings of Dowling and Cheng and Horns and Aggarwal before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Aggarwal into Dowling and Cheng and Horns to provide the users the benefit of their chosen offset.
Aggarwal discloses determining the region corresponding to the extended outline of the glyph based on the received input [0112].
For claim 19: Neither Dowling nor Cheng or Horns discloses altering a color of the extended outline within the user interface.
Aggarwal discloses altering a color of the extended outline within the user interface [0102, 0103].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dowling and Cheng and Horns and Aggarwal before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Aggarwal into Dowling and Cheng and Horns to provide the benefit of having different colors.
For claim 20: The non-transitory computer-readable medium of claim 19, wherein: 20the glyph is an initial color prior to being selected by the user [Aggarwal: 0113, 0131]; and the instructions, when executed by the one or more processors, cause the one or more processors to retain the initial color of the glyph while displaying the region within the user interface [Aggarwal: 0113].
Conclusion
U.S. Patent Application Publication Number 2018/0218523 attributed to Dhanuka et al. (hereafter referred to as Dhanuka2) discloses the selection of multiple glyphs [figure 3, 0038].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.

/Anita D. Chaudhuri/ 
Examiner, AU 2173




/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173